Order entered September 18, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01072-CR

                             THOMAS PAUL GILBERT, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-80015-2018

                                             ORDER
       Appellant filed a timely pro se notice of appeal on September 17, 2018.

       We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in this appeal. If the trial court finds that appellant is entitled

to court-appointed counsel, we ORDER the trial court to appoint an attorney to represent

appellant in the appeal. If the trial court finds that appellant is not entitled to court-appointed

counsel, the trial court shall determine whether appellant will retain counsel to represent him in

the appeal and, if so, the name, State Bar number, and contact information for retained counsel.

       If appellant is not indigent and decides that he does not wish to be represented by retained

counsel, the trial court shall advise appellant of the following:
        • The trial court shall advise appellant of the dangers and disadvantages of self-
representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987). The trial
court shall further advise appellant that he does not have the right to hybrid representation and
that any brief filed by counsel will be stricken.

         • If the trial court determines appellant’s waiver of counsel is knowing and voluntary, it
shall provide appellant with a statement, for appellant to sign, in substantially the form provided
in article 1.051(g) of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN.
art. 1.051(g).

       • The trial court shall advise appellant that he will be required to request and pay for the
preparation of the clerk’s record and reporter’s record in the case. See TEX. R. APP. P. 35.3.

        We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver

in substantially the form provided by article 1.051(g).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Scott Becker, Presiding Judge, 219th Judicial District Court; to Thomas Paul Gilbert,

Collin County Jail, 4300 Community Avenue, McKinney, TX 75071; and to the Collin County

District Attorney’s Office.

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.




                                                     /s/    LANA MYERS
                                                            JUSTICE